Exhibit 12.1 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Three Months Ended March 31, 2008 2007 Earnings: Income before income taxes $ 741 $ 568 Add: Interest and other fixed charges, excluding capitalized interest 134 121 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 70 69 Distributed income of investees accounted for under the equity method 1 1 Amortization of capitalized interest 1 – Less:Equity in earnings of investments accounted for under the equity method 2 3 Total earnings available for fixed charges $ 945 $ 756 Fixed charges: Interest and fixed charges $ 139 $ 123 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 70 69 Total fixed charges $ 209 $ 192 Ratio of earnings to fixed charges 4.52x 3.94x E-2 FORM 10-Q
